Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-11 & 19-27 are allowable subject matter over the prior art Yang (US 2017/0295595).

2.	Claim 1 discloses a communication method with an access point that includes a data encoder, a first transmit/receive chain that is coupled to the data encoder, the first transmit/receive chain including a first antenna that is configured to operate in a first frequency band; a second transmit/receive chain that is coupled to the data encoder, the second transmit/receive chain including a second antenna that is configured to operate in the first frequency band; and a switchable ground element that includes a conductive member that is connected to a ground reference via a switch; selecting an antenna pattern for the first antenna from a plurality of antenna patterns, wherein the selected antenna pattern is one of the plurality of antenna patterns that is formed when the conductive member of the switchable ground element is coupled to the ground reference; and identifying a first data rate at which packets can be transmitted to a client electronic device using the first transmit/receive chain with the first antenna set to generate the selected antenna pattern, wherein the first data rate is a highest data rate of a set of data rates at which the packets can be transmitted to the client electronic device with the first antenna set to generate the selected antenna pattern while satisfying a selected performance criterion. While Yang discloses a communication method and/or system but it doesn’t however disclose a communication method and/or system of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the communication method and/or system of the instant limitation as discussed above. Independent claim 19 is similarly analyzed. 

3.	Claim 1-11 & 19-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637